— In an action to recover damages, inter alia, for breach of contract, defendant appeals from a decision and judgment of the Supreme Court, Nassau County (McCaffrey, J.), dated June 22, 1982 and July 2, 1982, respectively, which, after a nonjury trial, are in favor of plaintiff in the principal sum of $7,200. Appeal from the decision dismissed. No appeal lies from a decision. Judgment affirmed. Plaintiff is awarded one bill of costs. The record supports the trial court’s finding that “the plaintiff performed in excess of the contract requirements for the entire contract.” We have considered the defendant’s other arguments and have found them to be without merit. Brown, J. P., Niehoff, Rubin and Boyers, JJ., concur.